          Case 1:18-cv-01820-RDB Document 16 Filed 11/12/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                 NORTHERN DIVISION

                                                 :
LISA ANDERSEN,                                   :
                                                 : Civil Action No.: 1:18-cv-001820-RDB
                       Plaintiff,                :
v.                                               :
                                                 :
DITECH FINANCIAL LLC f/k/a                       :
GREEN TREE SERVICING,                            :
                                                 :
                       Defendant.                :
                                                 :

                                STIPULATION OF DISMISSAL

       IT IS HEREBY STIPULATED AND AGREED by the undersigned attorneys for the parties

that, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, the above-referenced

case should be DISMISSED with prejudice, with each party to bear its own fees and costs.

       Stipulated to and presented on this ____ day of November 2019.


                                                 Respectfully submitted,

 __/s/ Courtney L. Weiner__________              /s/ Daniel Z. Herbst
                                                 Daniel Z. Herbst (Bar No. 17510)
 Courtney L. Weiner (Bar No. 19463)              Reed Smith LLP
 Law Offices of Courtney Weiner PLLC             1301 K Street, N.W.
 1629 K St., NW, Suite 300                       Suite 1000 - East Tower
 Washington, DC 20006                            Washington, D.C. 20005-3373
 Phone: (202) 827-9980                           +1 202 414 9200
 cw@courtneyweinerlaw.com                        Fax +1 202 414 9299
                                                 Direct Phone: +1 202 414 9232
 Counsel for Plaintiff Lisa Andersen             Email: dherbst@reedsmith.com

                                                 Counsel for Ditech Financial LLC f/k/a Green
                                                 Tree Servicing
          Case 1:18-cv-01820-RDB Document 16 Filed 11/12/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that on November 12, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send electronic notification of such to

all counsel of record.



                                                    /s/ Courtney L. Weiner
                                                    Courtney L. Weiner
